Title: Montpelier, the Seat of Mr. Madison, [9 August 1820]
From: 
To: 


                
                    [9 August 1820]
                
                Leaving Fredericksburg on the Rappahannock, you travel in a westerly direction through the county of Spotsylvania, to Orange Court House, about five miles from Montpelier. The country between Fredericksburg and the eastern foot of the South Mountain, is, with the exception of the flats on each side of the streams, rather sterile, and the soil composed of a white gravelly clay, which gives it an appearance not altogether inviting. The moment, however, you reach the foot of the South Mountain every thing changes like magic. It is but crossing a little stream two yards wide, and the soil becomes of a deep orange colour, which gives its name to the county of Orange. Here every production of a Virginia farm flourishes, and the fields of wheat and corn indicate that this singular soil, which conveys rather an idea of poverty, possesses great fertility. A few miles now bring you to the Court House, which is in the midst of a little village, beautifully situated and commanding, from the windows of the principal Inn, the view of a fine variegated country to the north and west, bounded by a cluster of mountains, inclining to the eastward, and shutting the view in that direction.
                From the Court House to Montpelier, after quitting the main road, you pass through a deep forest, from which you emerge, all at once, to a view of the house and plantation. The effect is peculiarly striking, and the sudden contrast creates both surprise and pleasure. The House is composed of a centre embellished with a fine doric portico, and two wings of lesser height, with flat roofs and a railing around them. In front is a lawn, in which are scattered a number of fine trees—beyond this an extensive open field nearly a mile in extent, and bounded on all sides by a thick wood, over which the eye passes without interruption till it rests on the distant horizon, which is formed by the Blue Ridge. In the rear is another lawn, at the extremity of which, and ascending abruptly to a little stream, is a grove of the finest black walnuts.
                Seated on the western declivity of the South Mountain, though much nearer the bottom than the top, the piazza commands a fine prospect of

woodland scenery, bounded in every direction by mountains. In front the Blue Ridge passes from north to south with the regularity of an artificial wall; on the right the mountains appear more varied and picturesque in their outlines, and to the left, the jutting promontories of the South Mountains, here and there, present a view of different country seats. The whole situation, with its surrounding scenery—its woods, mountains, and evening skies, is altogether singularly striking, though it wants a view of water. The Rapidon [sic], a branch of the Rappahannock, passes within a few miles, but is every where hid by the majestic forests.
                Here, out of the way of intrusion from all except those who come out of the high road on purpose to visit him, Mr. Madison passes a life of repose, though not of useless idleness. His plantation is large, and he pays particular attention to agriculture, riding out generally twice a day to observe the progress of his rural domain; neither obtruding himself upon the public attention, as if he was apprehensive his country would forget his services, nor retiring from action when he can be useful, either by his political experience or his agricultural skill. He reads a good deal, but writes few letters, and, if he should live twenty years longer, will probably not outlive his reputation, by any public exhibition of weakness or vanity. The wisdom of age consists, in a great degree, in husbanding that glory and honor and affection, which rewards the toils of youth and manhood; not in attempting to increase them by new exertions that only display the ravages of time. The mind sometimes outlasts the vigour of the frame, as the lamp may be broken yet the light remain. But this is not the general course of nature, and it ought occasionally to be remembered, that there is a prodigality sometimes in age, as well as in youth, which is equally fatal to the hopes of both.
                It has never fallen to my lot to see a great public character so completely abstracted from public life, or so devoted to rural enjoyments and rural occupations. He seems to have forgotten that he ever directed the destinies of this great republic, and has settled, gracefully as well as happily, into the most respectable, if not the happiest, of all human characters—an independent farmer. Hospitable, kind, and benevolent, without ostentation, every thing about the house indicates a plentiful exuberance of all the real comforts of life; and, without effort, every visiter [sic] is made welcome.
                It is among the beauties of our system of government, that these examples are almost always present to us, of virtuous statesmen, who, after having exhibited a striking picture of public virtue and public services, retire to the shades of private life, there to exhibit another example not less useful and illustrious—that of an unambitious citizen, who has tasted the sweets of authority, without losing his relish for those of rural life. It is gratifying to the pride and the heart of an American to behold such a man in such a situation; since it is a proof of the excellence of that system under which power does not corrupt, or public station unfit for private

happiness. In viewing Mr. Madison, reposing in retirement, and busying himself with the employments of the ancient patriarchs, one cannot help reverting to his previous life, and recalling his exertions and his services.
                In tracing his long and noble career, we always find him grappling, with the strongest adversaries, and identified with the most important measures of the government, foreign and domestic. At first we see him engaged in supporting the pillars of this great confederation—advocating, in conjunction with Hamilton and Jay, the adoption of that constitution which has borne us aloft almost to the pinnacle of prosperity, and advocating it in a manner worthy of the subject, worthy of his coadjutors, worthy of himself. Following his course, we next see him supporting with equal force of reasoning, those famous propositions of 1794, which, though then defeated, have since been made the great basis of our foreign policy. Then, as Secretary of State, we see him defending his country’s rights, vindicating her honor, and triumphantly establishing a good cause by unanswerable arguments. From this we follow him to a station from whence he conducted the nation through a war of difficulties unparalleled, against a powerful foreign foe, and powerful internal faction, leaving the nation in the possession of her rights, and the full enjoyment of her glory, respected by those who before contemned her spirit and despised her resources.
                Last of all, we see him retire with dignity from a situation which he had supported with firmness, to the enjoyment of an useful and honorable age, unsullied by superannuated vanity, and unruffled by even a wish to obtrude himself again upon the attention of his country, which will not, he knows, forget him. Should he ever see this unstudied effusion, the writer hopes he will receive it as a testimony of affectionate respect, such an one as, now that he no longer rewards or punishes, a great man, may receive without blush, and an honest man offer without degradation.
            